          Case 1:19-cr-00235-JDB Document 5 Filed 07/11/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                             Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA                             CRIMINAL NO.

                                                     MAGISTRATE NO. 19-MJ.18I

ANTONIO COX,                                         VIOLATION:
                                                     18 u.s.c. $ 922(g)(l)
                      Defendant.                     (Unlawful Possession of a Firearm and
                                                     Ammunition by a Person Convicted of a
                                                     Crime Punishable by Imprisonment for a
                                                     Term Exceeding One Year)

                                                     FORFEITURE: 18 U.S.C. $ 924(d);
                                                     21 U.S.C. $ 853(p); and 28 U.S.C. $ 2461(c)

                                      INDICTMENT
       The Grand Jury charges that:

                                         COUNT ONE

       On or about July 8, 2019, within the District of Columbia,   ANTONIO COX, having been

convicted of a crime punishable by imprisonment lor a term exceeding one year, in the Superior

court for the District of columbia, criminal case No.   2017 -cF2-4901, and having knowledge    of

that fact, did unlaw&rlly and knowingly receive and possess a firearm, that is, a Taurus, 9mm semi-

automatic pistol, and did unlawfirlly and knowingly receive and possess ammunition, that is, 9mm

ammunition, which had been possessed, shipped and transported in and affecting interstate and

foreign commerce.

       (unlawful Possession of a Firearm and Ammunition by a Person convicted of a Crime
       iunishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(gX1))
             Case 1:19-cr-00235-JDB Document 5 Filed 07/11/19 Page 2 of 2



                                 FORFEITURE ALLEGATION

        l.      Upon conviction of the offense alleged in Count One of this Indictment, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)

and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or

used in the L:nowing commission of these offenses, including but not limited to a Taurus, 9mm

semi-automatic pistol and 9mm ammunition.

       2.       If any ofthe property described above as being subject to forfeiture,      as a result   of

any act or omission ofthe defendant:

       (a)      cannot be located upon the exercise ofdue diligence;

       (b)      has been transferred or sold to, or deposited   with,   a   third party;

       (c)      has been placed beyond   thejurisdiction ofthe Court;

       (d)      has been substantially diminished in value; or

       (e)      has been commingled with other property that cannot be subdivided without

                difficulty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

ofthe property described above, pursuant to Title 21, United States Code, Section 853(p).

       (Criminal Forfeiture, pursuant to Title     18, United States Code, Section 924(d),Title 21,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                                       A TRUE BILL:


                                                       FOREPERSON

                L. l,- h^A--
Attomey of the United States in
and for the District of Columbia




                                                  2
